UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07038 The Money Market Portfolios (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 03/31/17 Item 1. Schedule of Investments. THE MONEY MARKET PORTFOLIOS Statement of Investments, March 31, 2017 (unaudited) The U.S. Government Money Market Portfolio Principal Amount Value Investments 102.5% U.S. Government and Agency Securities 79.4% a FFCB, 4/10/17 $ 50,000,000 $ 49,991,625 4/12/17 50,000,000 49,990,375 4/18/17 37,000,000 36,986,546 4/24/17 35,000,000 34,983,900 4/27/17 35,000,000 34,981,800 5/02/17 100,000,000 99,937,139 5/03/17 20,000,000 19,987,022 5/04/17 25,000,000 24,983,271 5/09/17 70,000,000 69,946,061 a FHLB, 4/03/17 100,000,000 99,996,944 4/05/17 150,000,000 149,990,944 4/07/17 300,000,000 299,973,017 4/10/17 50,000,000 49,993,375 4/12/17 442,000,000 441,920,809 4/17/17 450,000,000 449,881,067 4/19/17 424,000,000 423,862,200 4/21/17 200,000,000 199,941,222 4/26/17 200,000,000 199,895,694 4/28/17 350,000,000 349,815,462 5/03/17 300,000,000 299,814,400 5/05/17 269,000,000 268,830,227 5/10/17 340,000,000 339,775,804 5/12/17 300,000,000 299,787,711 5/17/17 50,000,000 49,951,189 5/19/17 150,000,000 149,847,000 5/24/17 300,000,000 299,690,833 5/26/17 329,000,000 328,655,646 6/02/17 250,000,000 249,686,556 6/07/17 150,000,000 149,778,342 6/09/17 100,000,000 99,848,775 6/14/17 200,000,000 199,669,467 6/16/17 200,000,000 199,667,289 7/28/17 50,000,000 49,895,439 a FHLMC, 4/03/17 550,000,000 549,978,611 4/06/17 122,600,000 122,591,019 4/21/17 87,464,000 87,439,461 5/22/17 207,928,000 207,771,881 5/26/17 124,200,000 124,059,585 6/19/17 100,000,000 99,834,319 6/26/17 300,000,000 299,441,597 a FNMA, 4/03/17 900,000,000 899,966,056 4/04/17 700,000,000 699,986,389 4/05/17 250,000,000 249,986,111 4/12/17 32,787,000 32,781,891 4/19/17 100,000,000 99,973,500 4/26/17 200,000,000 199,927,778 4/28/17 37,800,000 37,778,170 5/03/17 250,000,000 249,886,667 Quarterly Statement of Investments | See Notes to Statements of Investments. | 0 THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) Principal Amount Value Investments (continued) U.S. Government and Agency Securities (continued) a FNMA, (continued) 5/10/17 $ $ 5/17/17 5/24/17 6/28/17 a U.S. Treasury Bill, 4/06/17 4/13/17 4/20/17 4/27/17 5/04/17 5/11/17 5/18/17 5/25/17 6/01/17 6/08/17 6/15/17 6/22/17 6/29/17 7/06/17 7/13/17 7/20/17 7/27/17 8/03/17 8/10/17 8/17/17 8/24/17 8/31/17 9/07/17 9/14/17 9/21/17 9/28/17 10/12/17 11/09/17 1/04/18 2/01/18 U.S. Treasury Note, 0.50%, 4/30/17 Total U.S. Government and Agency Securities (Cost $19,136,472,533) b Repurchase Agreements 23.1% Barclays Capital Inc., 0.76%, 4/03/17 (Maturity Value $37,502,375) Collateralized by U.S. Treasury Note, 1.75%, 12/31/20 (valued at $38,462,531) Deutsche Bank Securities Inc., 0.80%, 4/03/17 (Maturity Value $4,000,267) Collateralized by a U.S. Treasury Bill, 5/25/17; and U.S. Treasury Bond, 8.75%, 5/15/20 (valued at $4,080,049) Federal Reserve Bank, 0.75%, 4/03/17 (Maturity Value $5,150,321,875) Collateralized by U.S. Treasury Bond, 3.125% - 6.25%, 8/15/23 - 11/15/41; and U.S. Treasury Note, 1.375% - 3.625%, 1/31/20 - 8/15/23 (valued at $5,150,321,967) Goldman Sachs & Co., 0.75%, 4/03/17 (Maturity Value $125,007,813) Collateralized by U.S. Treasury Note, 2.875%, 3/31/18 (valued at $127,526,575) HSBC Securities Inc., 0.77%, 4/03/17 (Maturity Value $225,014,438) Collateralized by U.S. Government and Agency Securities, 0.00% - 2.375%, 6/01/17 - 3/15/22 (valued at $229,500,775) |1 THE MONEY MARKET PORTFOLIOS STATEMENT OF INVESTMENTS (UNAUDITED) The U.S. Government Money Market Portfolio (continued) Principal Amount Value Investments (continued) b Repurchase Agreements (continued) Merrill Lynch, Pierce, Fenner & Smith Inc., 0.74%, 4/03/17 (Maturity Value $40,002,467) Collateralized by U.S. Treasury Note, 1.75%, 11/30/21 (valued at $41,044,142) $ $ Total Repurchase Agreements (Cost $5,581,500,000) Total Investments (Cost $24,717,972,533) 102.5% Other Assets, less Liabilities (2.5)% ) Net Assets 100.0% $ See Abbreviations on page 4. a The security was issued on a discount basis with no stated coupon rate. b At March 31, 2017, all repurchase agreements had been entered into on that date. |2 THE MONEY MARKET PORTFOLIOS Notes to Statement of Investments (unaudited) The U.S. Government Money Market Portfolio 1. ORGANIZATION The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The U.S. Government Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolios Board of Trustees (the Board), the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. 3. INCOME TAXES At March 31, 2017, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2017, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2017-08, ReceivablesNonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to |3 THE MONEY MARKET PORTFOLIOS NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 6. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Portfolios financial statements and related disclosures. 7. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. FNMA Federal National Mortgage Association For additional information on the Portfolios significant accounting policies, please refer to the Portfolios most recent semiannual or annual shareholder report. |4 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE MONEY MARKET PORTFOLIOS By ­­­­­/s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 25, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
